In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00204-CR



       SHANNA LEIGH CARPENTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1927105




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Shanna Leigh Carpenter entered an open plea of guilty to burglary of a habitation, a second-

degree felony. See TEX. PENAL CODE ANN. § 30.02. After she pled true to the State’s punishment

enhancement allegation, the trial court sentenced Carpenter to fifteen years’ incarceration and

ordered her to pay $15,000.00 in restitution. Carpenter appeals.

       Carpenter’s attorney on appeal has filed a brief which states that she has reviewed the

record and has found no genuinely arguable issues that could be raised. The brief sets out the

procedural history and summarizes the evidence elicited during the course of the trial

proceeding. Providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v. California. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

       On December 5, 2019, counsel mailed to Carpenter a copy of the brief, the motion to

withdraw, and a motion for pro se access to the appellate record lacking only Carpenter’s signature.

Carpenter was informed of her right to review the record and file a pro se response. By letter dated

December 6, this Court informed Carpenter that her pro se motion for access to the record was due

on or before December 23. On January 23, 2020, this Court notified Carpenter that any pro se

response was due on or before February 24. On March 2, this Court further informed Carpenter

that the case would be set for submission on the briefs on March 23. We received neither a pro se


                                                 2
response from Carpenter nor a motion requesting an extension of time in which to file such a

response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 1




                                                                Josh R. Morriss, III
                                                                Chief Justice

Date Submitted:            March 23, 2020
Date Decided:              March 24, 2020

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3